THE FIRST WESTERN FUNDS TRUST September 25, 2012 FILED VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:The First Western Funds Trust (the "Trust") File No. 811-22691 Ladies and Gentlemen: The First Western Funds Trust (the"Trust"),inaccordancewith Rule17g-1under the InvestmentCompany Act of 1940 (the "1940 Act"),hereby provides the following in connection with the Trust's fidelity bond: 1.A copy of the current fidelity bond (the "Bond") (attached as EX99-1). 2.A copy of the resolutionsapproving the Bond, which were adopted by the Board, including a majority of the members thereof who are not "interested persons" (as defined by the 1940 Act) of the Trust (attached as EX99-2). Premiumshave been paid through the policy period ending on September 21, 2013. Please contact the undersigned at 513-587-3406 if you have any questions concerning this filing. Very truly yours, /s/ Wade R. Bridge Wade R. Bridge Assistant Secretary
